UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 STEPHEN H. GRAVES,

           Plaintiff,

      v.                                                  Civil Action No. 07-00156 (CKK)
 DISTRICT OF COLUMBIA,

           Defendant.


                          MEMORANDUM OPINION AND ORDER
                                (November 29, 2011)

       Plaintiff Stephen H. Graves (“Graves”) brings this employment discrimination action

against Defendant, the District of Columbia (the “District”), under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”), and § 1 of the Civil Rights Act of 1866, 42

U.S.C. § 1981 (“Section 1981”), claiming that he was subjected to a racially hostile work

environment during the course of his two-decade career with the District’s Fire and Emergency

Services Department. The action is now in the pretrial stage of litigation and there is a single

motion before the Court: the District’s [38] Motion in Limine. Upon consideration of the

parties’ submissions, the relevant authorities, and the record as a whole, the motion shall be

GRANTED-IN-PART and HELD-IN-ABEYANCE-IN-PART.1




       1
          While the Court renders its decision today on the record as a whole, its consideration
has focused on the following documents, listed in chronological order of their filing: Mem. of P.
& A. in Supp. of Def. District of Columbia’s Mot. in Limine (“Def.’s Mem.”), ECF No. [38];
Pl.’s Opp’n to Def. District of Columbia’s Mot. in Limine (“Pl.’s Opp’n”), ECF No. [43];
District of Columbia’s Reply to Pl.’s Opp’n to its Mot. in Limine (“Def.’s Reply”), ECF No.
[44]. In an exercise of its discretion, the Court finds that holding oral argument on the motion
would not assist the Court in rendering its decision at this time. See LCV R 7(f).
                                       I. BACKGROUND

       Graves, who self-identifies as an individual of “mixed race,” was formerly employed by

the District’s Fire and Emergency Services Department. Over the course of his two-decade

career, which extended from September 5, 1985 through February 12, 2006, he held a variety of

positions and worked at a number of locations. In this action, Graves contends that he was

subjected to a racially hostile work environment throughout his career.

       During the course of discovery, Graves identified a total of eighty-one separate incidents

as the component acts comprising the alleged hostile work environment at issue. See Pl.’s Resps.

to Interrogs., ECF No. [24-1], ¶ 12; Pl.’s Suppl. Resps. to Interrogs., ECF No. [24-2], ¶ 12.

According to Graves, the first contributing incident occurred within days of his hiring, on or

about September 19, 1985, and the final contributing incident occurred shortly before the

termination of his employment, on or about September 18, 2005. The eighty-one incidents he

has identified are of a wide variety and cut a broad swath: some involve physical violence; others

involve facially discriminatory comments by subordinates, co-workers, and supervisors; and still

others involve allegedly punitive assignments or unjustified disciplinary actions. Together, they

implicate literally dozens of actors working at various locations.

       Graves commenced this action on January 22, 2007. See Compl., ECF No. [1].

Following the conclusion of discovery, the District filed a Motion for Summary Judgment, which

focused in large part on the timeliness of Graves’ suit. See Def. District of Columbia’s Mot. for

Summ. J., ECF No. [20]. The Court denied the District’s motion on April 14, 2011. See Graves

v. District of Columbia, 777 F. Supp. 2d 109 (D.D.C. 2011). In so doing, the Court highlighted

several deficiencies in the District’s approach. Most importantly, “nearly all of the arguments


                                                 2
tendered by the District in support of its motion [were] premised, at least to some degree, on the

erroneous assumption that Graves intend[ed] to pursue individual claims of discrimination for

each of the employment-related incidents identified in his Complaint.” Id. at 111. However,

Graves “made it clear that he only intends to pursue two factually coextensive hostile work

environment claims in this action, one arising under Title VII and a second arising under Section

1981, and he expressly disavow[ed] an intention to pursue individual claims of discrimination for

each separate incident contributing to the allegedly hostile work environment.” Id. “As a result,

the vast majority of the District’s motion [spoke] to claims that simply are not at issue in this

action.” Id. Similarly problematic, of the “eighty-one incidents that collectively comprise the

hostile work environment allegedly suffered by Graves during his employment, only a handful

receive[d] even passing mention in the District’s moving papers,” which left “altogether

unaddressed over seventy [] incidents that Graves identified as part of his hostile work

environment claim during the course of discovery.” Id. “[H]aving failed to account for all or

even a majority of these incidents, the District’s motion [did] not speak to the totality of the

hostile work environment allegedly suffered by Graves.” Id. In short, the District’s Motion for

Summary Judgment was woefully inadequate to challenge the sufficiency of Graves’ hostile

work environment claims.

       Upon the resolution of the District’s Motion for Summary Judgment, the Court and the

parties proceeded to the pretrial stage of litigation. In order to “narrow the evidentiary issues at

trial,” the Court authorized the parties to file motions in limine. Pretrial Scheduling and

Procedures Order (Aug. 18, 2011), ECF No. [37], at 6. The District filed the instant Motion in

Limine on October 7, 2011. Graves filed his opposition on November 3, 2011. The District filed


                                                  3
its reply on November 21, 2011.

                                    II. LEGAL STANDARD

       Although neither the Federal Rules of Civil Procedure nor the Federal Rules of Evidence

expressly contemplate motions in limine, the practice of allowing such motions has developed

over time “pursuant to the district court’s inherent authority to manage the course of trials.” Luce

v. United States, 469 U.S. 38, 41 n.4 (1984). Consistent with the historical origins of the

practice, motions in limine are “designed to narrow the evidentiary issues for trial and to

eliminate unnecessary trial interruptions.” Bradley v. Pittsburgh Bd. of Educ., 913 F.2d 1064,

1070 (3d Cir. 1990). Broadly speaking, the Federal Rules of Evidence permit the admission of

“relevant evidence”—that is, evidence that “has any tendency to make a fact [of consequence]

more or less probable than it would be without the evidence,” FED . R. EVID . 4012—provided it is

not otherwise excluded by the Rules, the Constitution of the United States, or an Act of

Congress, FED . R. EVID . 402, and its probative value is not “substantially outweighed by a danger

of . . . unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence,” FED . R. EVID . 403.

       In light of their limited purpose, motions in limine “should not be used to resolve factual

disputes,” which remains the “function of a motion for summary judgment, with its

accompanying and crucial procedural safeguards.” C & E Servs., Inc. v. Ashland Inc., 539 F.

Supp. 2d 316, 323 (D.D.C. 2008); see also Dunn ex rel. Albery v. State Farm Mut. Auto. Ins. Co.,

264 F.R.D. 266, 274 (E.D. Mich. 2009) (“[M]otions in limine are meant to deal with discrete


       2
         In this Memorandum Opinion and Order, the Court shall reference the amended Federal
Rules of Evidence that, absent contrary Congressional action, will become effective on
December 1, 2011 and will apply at the trial in this action.

                                                  4
evidentiary issues related to trial, and are not another excuse to file dispositive motions disguised

as motions in limine.”) (internal quotation marks and citation omitted). In other words, “[f]actual

questions should not be resolved through motions in limine,” Goldman v. Healthcare Mgmt. Sys.,

Inc., 559 F. Supp. 2d 853, 871 (W.D. Mich. 2008) (citation omitted), nor is a motion in limine a

“vehicle for a party to ask the Court to weigh the sufficiency of the evidence,” Bowers v. Nat’l

Collegiate Athletic Ass’n, 563 F. Supp. 2d 508, 532 (D.N.J. 2008). Rather, parties should target

their arguments to demonstrating why certain items or categories of evidence should (or should

not) be introduced at trial, and direct the trial judge to specific evidence in the record that would

favor or disfavor the introduction of those particular items or categories of evidence. U.S. ex rel.

El-Amin v. George Washington Univ., 533 F. Supp. 2d 12, 19 (D.D.C. 2008). In short, motions

in limine are a means for arguing why “evidence should or should not, for evidentiary reasons, be

introduced at trial.” Williams v. Johnson, 747 F. Supp. 2d 10, 18 (D.D.C. 2010) (emphasis in

original).

        In deference to their familiarity with the details of the case and greater experience in

evidentiary matters, trial judges are afforded broad discretion in rendering evidentiary rulings, a

discretion which extends to assessing the probative value of the proffered evidence and weighing

any factors against admissibility. Sprint/United Mgmt. Co. v. Mendelsohn, 552 U.S. 379, 384

(2008). The trial judge’s discretion extends not only to the substantive evidentiary ruling, but

also to the threshold question of whether a motion in limine presents an evidentiary issue that is

appropriate for ruling in advance of trial. United States v. Valencia, 826 F.2d 169, 172 (2d Cir.

1987); accord Rosemann v. Roto-Die, Inc., 377 F.3d 897, 902 (8th Cir. 2004); United States v.

Layton, 720 F.2d 548, 553 (9th Cir. 1983), cert. denied, 465 U.S. 1069 (1984), and overruled on


                                                  5
other grounds by United States v. W.R. Grace, 526 F.3d 499 (9th Cir. 2008). The trial judge has

the “discretion to rule in limine or to await developments at trial before ruling.” Stephen A.

Saltzburg et al., FEDERAL RULES OF EVIDENCE MANUAL § 103.02[13] (9th ed. 2006). “[I]n some

instances it is best to defer rulings until trial, [when] decisions can be better informed by the

context, foundation, and relevance of the contested evidence within the framework of the trial as

a whole.” Casares v. Bernal, 790 F. Supp. 2d 769, 775 (N.D. Ill. 2011) (citation omitted).

                                        III. DISCUSSION

       Through its [38] Motion in Limine, the District asks the Court to preclude Graves from

introducing evidence at trial concerning a total of forty-four of the eighty-one component acts

that he originally identified as supporting his hostile work environment claims in the course of

discovery. Of these forty-four acts, Graves represents that he will not seek to introduce evidence

concerning a total of twenty-eight. See infra Part III.A. As for the sixteen acts that still remain at

issue, the Court shall require Graves to make an offer of proof demonstrating that there is a

factual basis for the trier of fact to infer that the incidents were motivated by a discriminatory

animus and are part of the same hostile work environment. See infra Part III.B.

       A.      Graves Has Conceded the District’s Motion as to Twenty-Eight Component Acts

       The District’s Motion in Limine asks the Court to preclude Graves from introducing

evidence at trial concerning a total of forty-four component acts that he originally identified as

supporting his hostile work environment claims in the course of discovery. See Def.’s Mem. at

5-9. In opposition, Graves represents that he will not introduce evidence as to twenty-eight of the

acts challenged by the District. See Pl.’s Opp’n at 2-3. Based on this explicit concession, the

Court shall GRANT the District’s [38] Motion in Limine as conceded with respect to the


                                                  6
following twenty-eight acts:3

               (1)    Incident No. 9 — March 1, 1987;

               (2)    Incident No. 15 — Approx. 1988;

               (3)    Incident No. 17 — Nov. 1989-2005;

               (4)    Incident No. 23 — May 5, 1991;

               (5)    Incident No. 24 — July 4, 1992;

               (6)    Incident No. 25 — July 7, 1993;

               (7)    Incident No. 27 — Mar. 2, 1994;

               (8)    Incident No. 29 — May 19, 1994;

               (9)    Incident No. 30 — Feb. 12, 1995;

               (10)   Incident No. 31 — Approx. 1995;

               (11)   Incident No. 32 — Apr. 2, 1995;

               (12)   Incident No. 33 — Dec. 31, 1995;

               (13)   Incident No. 36 — July 12, 1997;

               (14)   Incident No. 38 — Jan. 7, 1998;

               (15)   Incident No. 40 — Feb. 7, 1998;

               (16)   Incident No. 41 — May 24, 1998;

               (17)   Incident No. 42 — Nov. 7, 1998;

               (18)   Incident No. 44 — June 1, 1999;



       3
         In this Memorandum Opinion and Order, the Court shall identify component acts by the
number and approximate date assigned to them by Graves in his opposition to the District’s
Motion for Summary Judgment. See Pl.’s Opp’n to Def. District of Columbia’s Mot. for Summ.
J., ECF No. [24], at 2-24.

                                              7
               (19)    Incident No. 45 — Sept. 10, 1999;

               (20)    Incident No. 51 — Aug. 2000;

               (21)    Incident No. 53 — Apr. 28, 2001;

               (22)    Incident No. 59 — June 16, 2002;

               (23)    Incident No. 60 — Dec. 2, 2002;

               (24)    Incident No. 62 — Apr. 16, 2003;

               (25)    Incident No. 64 — Sept. 10, 2003;

               (26)    Incident No. 75 — Feb. 5, 2005;

               (27)    Incident No. 80 — July 4, 2005; and

               (28)    Incident No. 81 — Aug. 1, 2005.

       In light of his explicit concession, Graves shall be PRECLUDED from introducing

evidence as to the foregoing twenty-eight component acts at trial.

       B.      Graves Shall Be Required to Make an Offer of Proof as to the Sixteen Component
               Acts that Remain at Issue

       As for the sixteen component acts that remain at issue, the District argues, in essence, that

no reasonable trier of fact could conclude that the acts are indicative of race-based discrimination

and/or part of the same actionable hostile working environment. See Def.’s Mem. at 5. To

prevail on a claim for hostile work environment, a plaintiff must establish that his “workplace is

permeated with ‘discriminatory intimidation, ridicule, and insult’ that is ‘sufficiently severe or

pervasive to alter the conditions of [his] employment and create an abusive working

environment.’” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (quoting Meritor Sav. Bank,

FSB v. Vinson, 477 U.S. 57, 65 & 67 (1986)). In determining whether a hostile work

environment exists, the trier of fact must take into account “the totality of the circumstances,

                                                  8
including the frequency of the discriminatory conduct, its severity, its offensiveness, and whether

it interferes with an employee’s work performance.” Baloch v. Kempthorne, 550 F.3d 1191,

1201 (D.C. Cir. 2008). The District’s Motion in Limine turns on two principles relating to this

overarching concept, both of which circumscribe the reach of hostile work environment claims.

       First, evidence that bears no connection to the plaintiff’s protected status cannot support a

hostile work environment claim. Harris v. Wackenhut Servs., Inc., 419 F. App’x 1, 2 (D.C. Cir.

2011) (per curiam) (citing, inter alia, Richardson v. N.Y. State Dep’t of Corr. Serv., 180 F.3d
426, 440 (2d Cir. 1999)). Therefore, courts should exclude from consideration employment-

related actions that “lack a linkage” to discrimination. Bryant v. Brownlee, 265 F. Supp. 2d 52,

63 (D.D.C. 2003) (quoting Alfano v. Costello, 294 F.3d 365, 377 (2d Cir. 2002)); accord Baloch

v. Norton, 517 F. Supp. 2d 345, 363 (D.D.C. 2007), aff’d sub nom. Baloch v. Kempthorne, 550
F.3d 1191 (D.C. Cir. 2008). But incidents need not always bear “overt discriminatory overtones”

to have a linkage to discrimination. Hutchinson v. Holder, __ F. Supp. 2d __, 2011 WL
4537878, at *17 (D.D.C. Oct. 3, 2011) (citing McKinney v. Dole, 765 F.2d 1129, 1138 (D.C. Cir.

1985), abrogated on other grounds by Stevens v. Dep’t of Treasury, 500 U.S. 1 (1991)). Rather,

“facially neutral incidents may . . . be considered as part of the ‘totality of the circumstances’

supporting a plaintiff’s hostile work environment claim” if a “trier of fact could reasonably

conclude that they were, in fact, based on the plaintiff’s [protected status].” Mason v. Geithner,

__ F. Supp. 2d __, 2011 WL 4014300, at *29 (D.D.C. Sept. 12, 2011) (citing Alfano, 294 F.3d at

378). In other words, the plaintiff must proffer a factual basis for inferring that the incidents

were motivated by a discriminatory animus. Id.

       Second, so long as at least one act “contributing to the claim occurs within the filing


                                                  9
period, the entire time period of the hostile environment may be considered . . . for the purposes

of determining liability.” Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 105 (2002); see

also Ledbetter v. Goodyear Tire & Rubber Co., Inc., 550 U.S. 618, 638 n.7 (2007) (“[A]t least

some of the discriminatorily motivated acts predicate to a hostile work environment claim [must]

. . . occur within the charging period.”), superseded by statute in part, Lilly Ledbetter Fair Pay

Act of 2009, Pub. L. No. 11-2, 123 Stat. 5 (2009). However, “the acts about which [the plaintiff]

complains [must be] part of the same actionable hostile work environment practice.” Morgan,
536 U.S. at 120. The trier of fact “need not consider an alleged incident if it ‘had no relation to

the [other] acts, or for some other reason . . . was not part of the same hostile work environment

claim.’” Vickers v. Powell, 493 F.3d 186, 199 (D.C. Cir. 2007) (quoting Morgan, 536 U.S. at

118) (notations in original).

        Citing these two principles, the District urges the Court to preclude Graves from

introducing evidence as to the sixteen component acts that remain at issue on the basis that no

reasonable trier of fact could conclude that the acts are indicative of race-based discrimination

and/or part of the same actionable hostile working environment. Presented with these arguments,

the Court is mindful that motions in limine are designed to address discrete evidentiary issues

related to trial and are not a vehicle for resolving factual disputes or testing the sufficiency of the

plaintiff’s evidence. See supra Part II. In this regard, the Court is concerned that the District’s

motion falls on the wrong side of the line between a proper motion in limine and a disguised

motion for summary judgment. However, before reaching this issue, there is a threshold matter

that should first be addressed. In this case, the factual record “has been so poorly developed by

the parties that the Court frankly knows very little about the factual circumstances surrounding


                                                  10
the component acts comprising Graves’ hostile work environment claim[s].” Graves, 777 F.

Supp. 2d at 122. That observation, first made in the context of resolving the District’s Motion

for Summary Judgment, holds no less true today. Simply put, the factual record is so skeletal and

incomplete that it is nearly impossible for the Court to determine whether the District’s

arguments are amenable to resolution on a motion in limine.

        When the probative value of evidence is called into doubt at the motions in limine stage,

the trial judge may exercise her discretion to require the proponent to make an offer of proof in

advance of trial. See Brooks v. Chrysler Corp., 786 F.2d 1191, 1197 (D.C. Cir. 1986), cert.

denied, 479 U.S. 853 (1986); see generally 21 Charles Alan Wright et al., FEDERAL PRACTICE

AND   PROCEDURE § 5040.2 (2d ed. 1987). That is especially true where, as here, “neither party

has directed the court to a specific exhibit or item of evidence whose [sic] admissibility is at

issue.” Kuiper v. Givaudan, Inc., 602 F. Supp. 2d 1036, 1047 (N.D. Iowa 2009). The offer of

proof is designed to inform the trial judge “what the proponent expect[s] to prove by the

evidence, thereby enabl[ing] the [trial judge] to determine whether the evidence would be

admissible for any purpose.” Stephen A. Saltzburg et al., FEDERAL RULES OF EVIDENCE

MANUAL § 103.02[7] (9th ed. 2006). In this case, given the sparse factual record created by the

parties, the Court considers it prudent to exercise its discretion to require Graves to make an offer

of proof as to the sixteen component acts that remain at issue. Indeed, based on its past

experience with pretrial matters, the Court is mindful that knowing the factual predicate for a

party’s claims is essential to evaluating any objections to anticipated witnesses and exhibits. In

other words, even separate and apart from the District’s Motion in Limine, the Court is confident

that requiring Graves to make an offer of proof will assist both the Court and the parties in


                                                 11
evaluating the Joint Pretrial Statement and associated objections, which are due to be filed with

the Court on January 10, 2012.

        Accordingly, for each of the following sixteen acts, Graves must make an offer of proof

demonstrating that there is a factual basis for the trier of fact to infer that the incident was (1)

motivated by a discriminatory animus and (2) part of the same hostile work environment:

                (1)     Incident No. 11 — Approx. 1987;

                (2)     Incident No. 18 — Dec. 20, 1989;

                (3)     Incident No. 19 — May 8, 1990;

                (4)     Incident No. 20 — May 10, 1990;

                (5)     Incident No. 21 — May 11, 1990;

                (6)     Incident No. 22 — July 15, 1990;

                (7)     Incident No. 34 — July 19, 1997;

                (8)     Incident No. 35 — Jan. 17, 1998;

                (9)     Incident No. 37 — Oct. 13, 1997;

                (10)    Incident No. 48 — Dec. 19, 1999;

                (11)    Incident No. 49 — Dec. 1999;

                (12)    Incident No. 61 — Mar. 10. 2003;

                (13)    Incident No. 65 — Approx. 2004;4


        4
           The Court notes that the District argues that this incident (Incident No. 65 — Approx.
2004) cannot be considered as part of an actionable hostile work environment because it does not
involve something that Graves personally experienced. See Def.’s Mem. at 10; Def.’s Reply at 3.
From his opposition, it is unclear whether Graves even intends to claim that the trier of fact
should consider the incident as part of his hostile work environment or whether he instead merely
sees it as evidence of the District’s knowledge. See Pl.’s Opp’n at 10. If the former, Graves
must explain how the incident is probative of his personal experience.

                                                   12
             (14)    Incident No. 70 — Mar. 6, 2004;

             (15)    Incident No. 72 — Jan. 10, 2005; and

             (16)    Incident No. 73 — Jan. 18, 2005.

      As to these sixteen acts, the District’s [38] Motion in Limine shall be HELD-IN-

ABEYANCE pending further order of the Court.

                            IV. CONCLUSION AND ORDER

      For the reasons set forth above, it is, this 29th day of November, 2011, hereby

      ORDERED that the District’s [38] Motion in Limine is GRANTED-IN-PART and

HELD-IN-ABEYANCE-IN-PART. Specifically:

      (a)    The motion is GRANTED as conceded as to the following twenty-eight

             component acts:

                     (1)    Incident No. 9 — March 1, 1987;

                     (2)    Incident No. 15 — Approx. 1988;

                     (3)    Incident No. 17 — Nov. 1989-2005;

                     (4)    Incident No. 23 — May 5, 1991;

                     (5)    Incident No. 24 — July 4, 1992;

                     (6)    Incident No. 25 — July 7, 1993;

                     (7)    Incident No. 27 — Mar. 2, 1994;

                     (8)    Incident No. 29 — May 19, 1994;

                     (9)    Incident No. 30 — Feb. 12, 1995;

                     (10)   Incident No. 31 — Approx. 1995;

                     (11)   Incident No. 32 — Apr. 2, 1995;


                                              13
             (12)    Incident No. 33 — Dec. 31, 1995;

             (13)    Incident No. 36 — July 12, 1997;

             (14)    Incident No. 38 — Jan. 7, 1998;

             (15)    Incident No. 40 — Feb. 7, 1998;

             (16)    Incident No. 41 — May 24, 1998;

             (17)    Incident No. 42 — Nov. 7, 1998;

             (18)    Incident No. 44 — June 1, 1999;

             (19)    Incident No. 45 — Sept. 10, 1999;

             (20)    Incident No. 51 — Aug. 2000;

             (21)    Incident No. 53 — Apr. 28, 2001;

             (22)    Incident No. 59 — June 16, 2002;

             (23)    Incident No. 60 — Dec. 2, 2002;

             (24)    Incident No. 62 — Apr. 16, 2003;

             (25)    Incident No. 64 — Sept. 10, 2003;

             (26)    Incident No. 75 — Feb. 5, 2005;

             (27)    Incident No. 80 — July 4, 2005; and

             (28)    Incident No. 81 — Aug. 1, 2005.

      Graves is PRECLUDED from introducing evidence concerning the foregoing

      twenty-eight component acts at trial.

(b)   The motion is HELD-IN-ABEYANCE pending further order of the Court as to

      the following sixteen component acts:

             (1)     Incident No. 11 — Approx. 1987;


                                      14
                        (2)     Incident No. 18 — Dec. 20, 1989;

                        (3)     Incident No. 19 — May 8, 1990;

                        (4)     Incident No. 20 — May 10, 1990;

                        (5)     Incident No. 21 — May 11, 1990;

                        (6)     Incident No. 22 — July 15, 1990;

                        (7)     Incident No. 34 — July 19, 1997;

                        (8)     Incident No. 35 — Jan. 17, 1998;

                        (9)     Incident No. 37 — Oct. 13, 1997;

                        (10)    Incident No. 48 — Dec. 19, 1999;

                        (11)    Incident No. 49 — Dec. 1999;

                        (12)    Incident No. 61 — Mar. 10. 2003;

                        (13)    Incident No. 65 — Approx. 2004;

                        (14)    Incident No. 70 — Mar. 6, 2004;

                        (15)    Incident No. 72 — Jan. 10, 2005; and

                        (16)    Incident No. 73 — Jan. 18, 2005.

        It is FURTHER ORDERED that, by no later than January 10, 2012, for each of the

sixteen incidents identified in Paragraph (b), above, Graves shall make an offer of proof

demonstrating that there is a factual basis for the trier of fact to infer that the incident was (1)

motivated by a discriminatory animus and (2) part of the same actionable hostile work

environment. Graves shall file his offer of proof as a separate part of the parties’ Joint Pretrial

Statement due to be filed on the same date.

        It is FURTHER ORDERED that, in his Statement of Claims due to be filed as part of


                                                   15
the parties’ Joint Pretrial Statement on January 10, 2012, Graves shall identify each and every

one of the component acts that he contends comprise the alleged hostile work environment at

issue in this action, excluding those acts identified in Paragraph (a), above. The identification

must include a sufficiently detailed description of each component act to provide the District and

the Court with notice of the contours of each component act.

        It is FURTHER ORDERED that, apart from the submissions specifically called for in

this Memorandum Opinion and Order, the Court neither requires nor wants additional briefing

from the parties in connection with the portion of the District’s [38] Motion in Limine that has

been held-in-abeyance. In the event the Court determines that additional briefing is appropriate,

it shall so notify the parties.



Date: November 29, 2011

                                                              /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge




                                                 16